I concur in the result reached in this case, but do not agree with the view that the statute of limitations extinguishes the debt the mortgage was given to secure.  The statute only removes the necessity of paying the debt if the debtor sees fit not to pay it and when sued to recover it pleads the statute.  The effect of the two propositions is in most cases the same, but that it is not always so is illustrated by the foreclosure of a mortgage when the statute of limitations has barred action to recover the amount of the debt secured by it.  It still remains true as stated in the opinion in Hayes v. Frey, 54 Wis. 503, 519, 11 N.W. 695, as quoted in the opinion of the court herein, that:  "Although the statute of limitations as construed by this court may extinguish the right of the creditor to the money agreed to be paid, as well as the right to maintain an action to recover the same, still it does not amount to a payment of the debt."  As long as there is no payment of the debt there is no extinguishment of it.  The theory on which a mortgage is foreclosed when the statute of limitations has run against an action to recover the debt is that the debt is not extinguished although the right to enforce payment of it against the will of the debtor is.  It is still true as stated in Cawley v. Kelley, 60 Wis. 315,319, 19 N.W. 65, that "A mortgage is only an incident to the debt;" and as stated in Banking Comm. v. Buchanan,227 Wis. 544, 549, 279 N.W. 71, that "A mortgage is but security for a debt."  4 Callaghan's Wis. Dig. p. 3732, sec. 51. "Without a debt there can be no mortgage."  Else, there could be no foreclosure where the statute of limitations had barred an action to recover the debt. *Page 469